Title: From John Adams to United States Senate, 13 December 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Dec 13th 1799

In conformity with your recommendation, expressed in your resolution of March, 6th 1798 I have entered into a friendly negotiation with the Bey and government of Tunis on the subject of the 14th article of the treaty of peace and friendship between the U.S. and that power The result of that negotiation I now lay before the Senate for their considerationSigned

J. Adams